Citation Nr: 0808765	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-41 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis 
with recurrent corns.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to March 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

When this case was before the Board in December 2006, it was 
remanded for further development.  It is now before the Board 
for further appellate action.
In April 2007, the veteran submitted a claim for an increased 
rating for endometriosis.  This claim is referred to the 
originating agency for appropriate action.


FINDING OF FACT

The veteran's service-connected tinea infection with 
recurrent corns is limited to the feet, it involves less than 
5 percent of the entire body, and has not necessitated more 
than topical therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for a skin disability 
of the feet have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 Diagnostic Code 7813 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial compensable disability 
rating for her service-connected tinea pedis disability.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

 The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice with respect to 
the effective-date element of her claim, in a letter mailed 
in May 2006.  Although this letter was mailed after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
her claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).



Analysis

The veteran's tinea pedis with recurrent corns is currently 
rated under Diagnostic Code 7813.  This code states that 
dermatophytosis, including ringworm, tinea corporis, tinea 
pedis, and tinea barbae, should be rated as disfigurement of 
the head, face, or neck (under Diagnostic Code 7800), scars 
(under Diagnostic Codes 7801-7805), or dermatitis (Diagnostic 
Code 7806) depending on the predominant disability.

Diagnostic Code 7806 provides that dermatitis or eczema 
covering less than 5 percent of the entire body, affecting 
less than 5 percent of exposed areas; and requiring no more 
than topical therapy during the past 12-month period warrants 
a noncompensable evaluation.  Dermatitis or eczema warrants a 
10 percent rating if it affects at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent of the exposed areas of the body; or 
where intermittent systemic therapy such as corticosteroids 
or other immunosuppressive are required for a total duration 
of less than six weeks during the past 12-month period.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

The service medical records show that the veteran had hammer 
toe and corn formations during service.  She also had 
recurrent fungal infections that required treatment as well 
as routine debridement of the left 5th toe corn.  A biopsy of 
the area in 1991 showed hyperkeratosis, cutaneous horn and 
seborrheic keratosis.

Outpatient treatment records from September 2003 until 
January 2005 show that the veteran was treated for several 
skin problems with her feet.  A September 2003 outpatient 
treatment record notes that the veteran had a history of 
fungus between her toes.  In a May 2004 outpatient treatment 
record, the veteran was diagnosed with onychomycosis, tinea 
pedis and hammer toes and prescribed clotrimazole cream.  In 
August 2004, the veteran also was diagnosed with 
onychomycosis, hammer toes and helomas.  In October 2004, the 
veteran had a 5th digit arthroplasty on her left foot for 
hammer toe formation.  In January 2005, the veteran was 
diagnosed with dermatophytosis and prescribed triamcinolone 
cream.  

The veteran was afforded a VA examination in May 2007.  The 
examiner diagnosed the veteran with hammer toes and noted the 
October 2004 arthroplasty.  The examiner stated that the 
veteran underwent arthroplasty of the left 5th toe to correct 
the painful hammer toe formation which was contributing to 
the recurrent corns.  Since the time of the surgery, the 
veteran reported that she had received corns less frequently.  
The examiner noted that she had a scar due to her hammer toe 
surgery that measured less than 5 centimeters.  The scar was 
barely visible and productive of no pain.  No other skin 
abnormality of either foot was found on the examination.  The 
examiner opined that the veteran's tinea pedis has not 
affected her ability to work because the veteran noted that 
she had not missed any time from work in the last 12 months 
due to her tinea pedis.  

It is clear from the foregoing evidence that the veteran's 
tinea pedis with recurrent corns does not warrant a 
compensable rating under the schedular criteria.  The 
disability is limited to the feet.  It does not involve an 
exposed surface or at least 5 percent of the entire body.  In 
addition, none of the medical evidence shows that she has 
required more than topical therapy for the condition.  She 
has a foot scar, but it is due to hammer toe surgery and is 
not for consideration in rating the tinea pedis with 
recurrent corns.  In any event, as noted above, it is barely 
visible and productive of no pain.  In addition, the 
disability does not warrant a compensable rating for 
disfigurement because it does not involve an exposed area.  
The Board has considered whether there is any other schedular 
basis for allowing this appeal but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be to a 
compensable degree.  Accordingly, the Board has concluded 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

Entitlement to an initial compensable disability rating for 
tinea pedis is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


